DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Restriction to one of the following groups comprising two distinct statutory categories of invention is required under 35 U.S.C. 121: 
Group 1: Claims 1-8 drawn to an apparatus comprising a vehicle controller operative to control a vehicle speed in response to a speed control signal and an engine speed in response to a torque control signal; the controller processor operative to generate the brake control signal in response to the detection of the force on the host vehicle and to generate the torque control signal to increase the engine speed in response to the detection of the force on the host vehicle and the brake control signal, the processor being further operative to generate the speed control signal indicative of the first speed in response to the absence of the force on the host vehicle. This species is believed to be embodied by claims 1-8, and is classified in F02D31/001.
Group 2: Claims 9-20 drawn to methods performed by a processor that controls vehicle speed at a first speed according to an adaptive cruise control function/algorithm; reduces the vehicle speed to a reduced speed in response to the detection of an obstacle/obstruction, classified in B60W 2710/083.
Invention group 1 and group 2 are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process because group 1 performs a 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed group for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct groups as set forth above because at least the following reason(s) apply: Even though these two groups pertain to vehicle control based on a detected obstacle/obstruction, searching these two distinct and separate inventions would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single invention is required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a group to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected grouping of claims, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of group requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected group.
Should applicant traverse on the grounds that the groups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM EST. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

January 12, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669